DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the maximum internal cross-sectional height of the cross bar is 1% to 15% (claim 29), 1% to 10% (claim 30), and 1% to 5% (claim 31) greater than the maximum diameter of the first end portion of the length adjustment member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the Section 112(a) rejection below for more discussion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 29-31, the disclosure fails to describe how the maximum internal cross-sectional height of the cross bar is 1% to 15% (claim 29), 1% to 10% (claim 30), or 1% to 5% (claim 31) greater than the maximum diameter of the first end portion of the length adjustment member.  Although the specification states in that this is an option (see for example, page 5, lines 18-24), no details are provided as to how this 

    PNG
    media_image1.png
    460
    655
    media_image1.png
    Greyscale

Annotated Fig. 2F

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,421,918 to Lundgren in view of EP 338,633 to Superti.
Regarding claim 34, Lundgren discloses a roof rack for a vehicle, the roof rack comprising: a body comprising a support surface configured to be positioned against a first surface of the vehicle (Fig. 11b); a cross bar comprising a first end opening and a first end cavity (Fig. 3 – see opening and cavity in 23); and a cross bar coupling member coupled to the body and configured to be inserted into the first end opening and configured to be at least partly received in and connected to the first end cavity in a retained configuration (see cross bar coupling member inserted into crossbar 23 in figs. 3 and 6), the cross bar coupling member comprising: a length extending in a longitudinal direction and a height extending in a height direction (the cross bar coupling member has a length and height); a length adjustment member (41) extending in the longitudinal direction and having an elongated body portion (shank portion of bolt 41) and an axially aligned first end portion (head portion of bolt 41); and an intermediate support member (70) configured to engage the first end portion of the length adjustment 
Regarding claim 35, the combination from claim 34 discloses wherein the male locking element comprises a protrusion (Superti – 24 is a protrusion) or a clip and the female locking element comprises a recess (the concave portion of 2 forms a recess) or an opening.
Allowable Subject Matter
Claims 16-28 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose configurations similar to that disclosed by applicant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734